           Case 1:20-cv-00136-JB-JHR Document 1 Filed 02/17/20 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO


MARJORIE CHILDRESS,

                   Plaintiff,

v.                                                   Case No. ____________________

DESILVA AUTOMOTIVE SERVICES LLC,
PALMER ADMINISTRATIVE SERVICES
INC., VAJIRA SAMARARATNE and
PAYLINK PAYMENT PLANS LLC,

                   Defendants.

                                      NOTICE OF REMOVAL


         Pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446, Defendants, Palmer

Administrative Services Inc. (“Palmer”), PayLink Payment Plans LLC (“PayLink”); DeSilva
Automotive Services LLC (“DeSilva”) and Vajira Samararante (“Samararante”) (collectively

“Defendants”), by and through their attorneys, hereby remove the above-captioned action, which

was originally filed in the Second Judicial District for the Bernalillo County in the State of New

Mexico, assigned case number D 202 CV 2020 00272 to the United States District Court for the
District of New Mexico, by the filing of this Notice of Removal with the Clerk of the United

States District Court for the District of New Mexico. As grounds for removal, Defendants state

as follows:

         1.        On or about January 14, 2020, Plaintiff Marjorie Childress (“Plaintiff”) filed an
action in the Second Judicial District for the Bernalillo County, State of New Mexico, entitled

Marjorie Childress v. DeSilva Automotive Services, LLC, Palmer Administrative Services, Inc.,

Vajira Samararante, and Paylink Payment Plans LLC, Case No. D 202 CV 2020 00272 (the
“State Court Action”).

         2.        On or about January 17, 2020, Defendant Palmer was served with the Summons

and Complaint. A true and correct copy of Plaintiff’s Complaint is attached hereto as Exhibit 1.


4821-8257-2469.2
           Case 1:20-cv-00136-JB-JHR Document 1 Filed 02/17/20 Page 2 of 4




On or about January 21, 2020, Defendant PayLink was served with the Summons and

Complaint. On or about February 12, 2020, Defendants DeSilva and Samararante were served
with the Summons and Complaint.

          3.    There are no other pleadings or orders that have been served. A true and correct

copy of the State Court Civil Docket Sheet is attached hereto as Exhibit

          4.    Pursuant to 28 U.S.C. § 1446(a), a complete copy of all process and pleadings
served on Defendants in the State Court Action can be found in Exhibit 1.

          5.    Pursuant to 28 U.S.C. § 1446(b) and Fed. R. Civ. Proc., Rule 6, this Notice of

Removal is timely because it has been filed within 30 days Defendants’ receipt of the Summons

and Complaint.
          6.    This Court is the district and division “embracing the place where [the State

Court] action is pending.” 28 U.S.C. § 1441(a).

          7.    This action is removable to this Court under 28 U.S.C. § 1441(a), because it is a
civil action over which this Court has original jurisdiction under 28 U.S.C. § 1331.

          8.    The Plaintiff’s Complaint asserts four causes of action: (1) violation of Telephone

Consumer Protection Act of 1991 (the “TCPA”), Subsection B; (2) violation of the TCPA,

Subsection C; (3) Common-Law Claims; and (4) New Mexico Unfair Practices Act (“UPA”).
          9.    Plaintiff’s common-law claims and UPA claim arise from the same common

nucleus of facts as and is so related to the Plaintiff’s claim under the TCPA that it forms part of

the same case or controversy under Article III of the United States Constitution. Indeed, all of

Plaintiff’s claims arise from the same alleged conduct.
          10.   The Complaint alleges that Defendants engaged in activity prohibited by the

TCPA, 47 U.S.C. § 227, et seq. See Exhibit 1, Compl. ¶¶ 2-9 and 80-81. Plaintiff purports that

she received multiple telephone calls from Defendant DeSilva at the direction of Defendants in
violation of the TCPA from December 16, 2018 to December 16, 2019. See Compl. ¶¶ 49, 54,

and 65.

          11.   This case is a civil action over which this Court has original federal question
        Case 1:20-cv-00136-JB-JHR Document 1 Filed 02/17/20 Page 3 of 4




jurisdiction pursuant to 28 U.S.C. § 1331 because Plaintiff’s Complaint purports to assert federal

causes of action against Defendants arising out of the laws of the United States, here, the TCPA.
See Exhibit 1, Exhibit 1, Compl. ¶¶ 80-81. Thus, this case is a civil action over which this Court

has original federal question jurisdiction pursuant to 28 U.S.C. § 1331.

       12.     As a result, this Court has original jurisdiction over this civil action pursuant to 28

U.S.C. § 1331, because Plaintiff’s Complaint is founded on claims or rights arising under the
laws of the United States, and removal is appropriate under 28 U.S.C. § 1441.

       13.     By filing this Notice of Removal, Defendants do not waive any defenses that they

may have to Plaintiff’s claims.

       14.     As required by 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being
promptly served upon counsel for Plaintiff via electronic mail at childresslaw@hotmail.com and

U.S. Mail at 1925 Aspen Dr. #600A, Santa Fe, New Mexico, 87505. Defendants shall also

promptly file a copy of this Notice of Removal with the Clerk of the Second Judicial District
Court of Bernalillo County, New Mexico.


Dated: February 17, 2020              Respectfully submitted,


                                      Lewis Brisbois Bisgaard & Smith LLP


                                      By: /s/Gregory L. Biehler
                                      Gregory L. Biehler
                                      Lewis Brisbois Bisgaard & Smith, LLP
                                      8801 Horizon Blvd., Suite 300
                                      Albuquerque, NM 87113
                                      Phone: (505) 828-3600
                                      Facsimile: (505) 828-3900
                                      Greg.Biehler@lewisbrisbois.com
                                      Counsel for Defendants Palmer Administrative Services
                                      Inc., PayLink Payment Plans LLC, DeSilva Automotive
                                      Services LLC, and Vajira Samararante
        Case 1:20-cv-00136-JB-JHR Document 1 Filed 02/17/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on the below date, a copy of the foregoing document was filed
electronically, with the Court’s CM/ECF, which will provide notice of the same on the parties. I

further certify that on February 17, 2020, a copy of the Notice of Removal was sent to Plaintiff

via electronic mail at childresslaw@hotmail.com and U.S. Mail at 1925 Aspen Dr. #600A, Santa

Fe, New Mexico, 87505.


Dated: February 17, 2020                     By: /s/ Gregory L. Biehler
                                             Gregory L. Biehler
                                             Attorneys for Defendants
                                             Counsel for Defendants Palmer Administrative
                                             Services Inc., PayLink Payment Plans LLC, DeSilva
                                             Automotive Services LLC, and Vajira Samararante
